EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 02/10/2022 with Applicant Attorney Mr. Martin Moynihan. An e-mail with the amendment was received from Mr. Martin Moynihan on 02/11/ 2022 (attachment enclosed).
	The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 

Listing of Claims:

In the Claims:

1.	(Currently Amended) A computer implemented method of detecting unauthorized mobile wireless transmitters, comprising:
using at least one processor configured for:
obtaining, from at least one radio frequency (RF) sensor deployed in a monitored area, RF sensory data relating to a plurality of transmissions transmitted by at least one of a plurality of mobile wireless transmitters which moves inside said monitored area, said at least one RF sensor is configured to intercept a plurality of signals of said transmissions;
detecting a change in a location due to physical movement of said at least one mobile wireless transmitter by analyzing said RF sensory data to identify said location change according to identification of at least one signal characteristic of said plurality of signals, wherein at least one of said at least one signal characteristic is a member of a 
classifying said at least one mobile wireless transmitter as unauthorized in case said detected location change deviates from at least one mobility rule defining at least one allowed movement characteristic; and
outputting an indication of said classification.

2.	(Original) The computer implemented method of claim 1, further comprising creating a spatiotemporal mobility pattern of said at least one mobile wireless transmitter based on said detected location change.

3.	(Original) The computer implemented method of claim 1, wherein said at least one mobility rule is a member of a group consisting of: at least one predefined mobility pattern, a location of said at least one mobile wireless transmitter, a timing of at least one of said plurality of transmissions, a type of said transmission, a protocol of a timing of at least one of said plurality of transmissions, a size of a timing of at least one of said plurality of transmissions, an identification (ID) of said at least one mobile wireless transmitter and an authentication of said at least one mobile wireless transmitter.

4.	(Currently Amended) The computer implemented method of claim 1, wherein at least another one of said at least one signal characteristic is a signal strength.

5.	(Currently Amended) The computer implemented method of claim 1, wherein said at least one RF sensor comprises at least one Doppler Effect sensorconfigured to capture at least one Doppler shift in at least one carrier signal of at least one of said plurality of transmissions, said analysis comprises identifying said location change according to said identified at least one Doppler shift.



7.	(Original) The computer implemented method of claim 1, wherein said analysis further comprising correlating said location change with a carrier location change of a carrier hosting said at least one mobile wireless transmitter detected by analyzing location sensory data obtained from at least one location sensor, said carrier is a member of a group consisting of: a person, a mobile robotic device and a drone.

8.	(Currently Amended) The computer implemented method of claim 7, wherein said at least one location sensor is an acoustic sensor configured to intercept a sound generated by said carrier.

9.	(Currently Amended) The computer implemented method of claim 7, wherein said at least one location sensor is an air pressure sensor configured to identify at least one air pressure shift induced by said carrier.

10.	(Currently Amended) The computer implemented method of claim 1, wherein said at least one location sensor is a motion sensor configured to identify a motion of said carrier.

11.	(Currently Amended) The computer implemented method of claim 1, wherein said at least one location sensor is an imaging sensor configured to capture at least one image of at least part of said monitored area, said at least one image is analyzed to identify said carrier.

12.	(Original) The computer implemented method of claim 1, wherein said classification is further based on an identification of said at least one mobile wireless transmitter.

13.	(Original) The computer implemented method of claim 1, wherein said classification is further based on an authentication sequence conducted with said at least one mobile wireless transmitter.

14.	(Previously Presented) The computer implemented method of claim 1, further comprising initiating at least one action according to said classification, said at least one action is a member of a group consisting of: generating an alert, preventing an access initiated by said at least one mobile wireless transmitter to at least one network resource of said monitored area, intercepting said transmission, interrupting said transmission and invoking at least one deception measure.

15.	(Currently Amended) The computer implemented method of claim 12, further comprising interrupting at least some of said plurality of transmissions using at least one RF transmitter configured to jam said transmission according to a location of said at least one mobile wireless transmitter.

16.	(Currently Amended) A system for detecting unauthorized mobile wireless transmitters, comprising:
at least one processor configured to execute code, said code comprising:
code instructions to obtain, from at least one radio frequency (RF) sensor deployed in a monitored area, RF sensory data relating to a plurality of transmissions transmitted by at least one of a plurality of mobile wireless transmitters which moves inside said monitored area, said at least one RF sensor is configured to intercept a plurality of signals of said transmissions;
code instructions to detect a change in a location due to physical movement of said at least one mobile wireless transmitter by analyzing said RF sensory data to identify said location change according to identification of at least one signal characteristic of said plurality of signals, wherein at least one of said at least one signal characteristic is a member of a group consisting of: a signal radiation angular distribution and a signal 
code instructions to classify said at least one mobile wireless transmitter as unauthorized in case said detected location change deviates from at least one mobility rule defining at least one allowed movement characteristic; and
code instructions to output an indication of said classification.

17.	(Previously Presented) The computer implemented method of claim 2, wherein said at least one mobility rule defines at least one predefined spatiotemporal mobility pattern typical to at least one authorized mobile wireless transmitter and wherein said at least one mobile wireless transmitter is classified as unauthorized in case said detected location change deviates from said at least one predefined spatiotemporal mobility pattern.

18.	(Previously Presented) The computer implemented method of claim 11, wherein a detection of a movement or a location change of said carrier is conducted by analyzing a series of subsequent images captured by said imaging sensor.

19.	(Previously Presented) The computer implemented method of claim 12, wherein said classification based on said identification of said at least one mobile wireless transmitter is conducted by comparing said identification to at least one of a black list of unauthorized mobile wireless transmitters and a white list of authorized mobile wireless transmitters.

20.	(Currently Amended) The computer implemented method of claim 1, wherein said at least one mobility rule is configured according to at least one of characteristics of relevant threats and characteristics of the monitored area.

21.	(Previously Presented) The computer implemented method of claim 1, wherein said obtaining is triggered by said at least one RF sensor in response to a detection of said plurality of signals of said transmissions, by said at least one RF sensor.

Reasons for Allowance
The claims 1-21 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1, 10 and 19, where, include: 

wherein at least one of said at least one signal characteristic is a member of a group consisting of: a signal radiation angular distribution and a signal propagation delay of said transmissions transmitted by the at least one of the plurality of mobile wireless transmitters;
classifying said at least one mobile wireless transmitter as unauthorized in case said detected location change deviates from at least one mobility rule defining at least one allowed movement characteristic; 

	The closest prior art of record (Baxley et al. (US- 2015/0350902-A1), “Anomalous Behavior Detection Using Radio Frequency Fingerprints And Access Credentials”; McDonald et al (US-2/972,133-A), “Apparatus For Detecting Motion”; Mehta et al (US-2017/0325056-A1), “SYSTEMS AND METHODS FOR EMERGENCY COMMUNICATIONS”;  and  Ubeda et al (US- 2017/0019877-A1), “Location Of Terminals In A Communications Network”; 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/KIBROM T HAILU/Primary Examiner, Art Unit 2461